        Case 6:20-cv-00577-ADA Document 9 Filed 07/10/20 Page 1 of 3
        Case 6:20-cv-00577-ADA Document                   7
                                          Filed 06/30/20 Page L ot 2




                         UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS LLC,
Plaintiff

       V.                                                 Civil Action No. 6:20-CV-00577-ADA

GOOGLE LLC,
Defendant



                                         SUMMONS IN A CIVIL ACTION

TO:   Gooele LLC
      c/o Clorporation Service Company
      211 East Zth Street, Sutte 020
      Austin, Texas 78701

   A lawsuit has been filed against you.

    Within 21 days after    service of this summons on you (not counting the day you received i$ ^-- or 60 days .
                        -Stutes
if         rh. GiiJ             or a United States Asen6y, oi un office oi employee of the United States described
   "il;;;
i"'f.4. n. Ciu-p. LZ (a)(2) or (3) -- you must sdrve bn the plaintiff an answbr to the attached complaint or a
motion under Rule tZ oi tire Fideral ftules of Civil Proceduie. The answer or motion must be served on the
plaintiff or plaintiff s attomey, whose name and address are:



                            James L. Etheridge
                             Etheridse Law Gioup, PLLC
                                                    suite I zo-324
                             331,?rT;lrl$?h"rfi*'
  If you fail to respond, judgment by default will be entered against you for the relief demanded in the
compiaint. You als6 musi file your answer or motion with the court'




  JEANNETTE J. CLACK
  CLERK OF COURT
   s/LEIGH ANNE DIAZ
  DEPUTY CLERK
                                                                             ffi
                                                                     ISSUED ON 2020-06-30 16:32:35
         Case 6:20-cv-00577-ADA Document 9 Filed 07/10/20 Page 2 of 3
          Case 6:20-cv-00577-ADA Document                   7
                                           Filed 06i30/20 Page 2 ot 2


Civil Action No. 6:20*CV-00577-ADA

                                            PROOF OF SERVICE
            (This section should not be flled with the coutt unless tequircd by Fed. R. Civ. P. 4(1))

       This summonsfor(name of indivldual and tttle, if any)
was received by me on(date).

 ffi    I personally served the summons on the                   lbt*')
                                                                      on (date).

 il     I left the summons at ttre inairlimntltPrl""lturuut ptu.. of abode with(name)
                                                     a person of suitable age and discretion who resides there,
        on (date).                               and mailed a copy to the individual's last known address; or


 n      I served the summons on(name of individual)                                                       who is
        designated by law to accept seryice of process on behalf of (name of organization).
                                                                        on(datQ.                           :or




My fees are $                   for travel and   $                  for services, for a total of   $_-.
I declare under penalty that this information is true.

Date:
                                                                                   Server's signature




                                                                                Printed name and title




                                                                                   Server's Address


Additional information regarding attempted sevice, etc:
               Case 6:20-cv-00577-ADA Document 9 Filed 07/10/20 Page 3 of 3




                                                   AFrlpAvlT oF $ERVICE
                                          UNITED STATES DISTRICT COURT
                                               Western Distrtct of Texas

Case Numben 6:20-CV-577

Plaintiff:
WSOU INVESTMENTS, LLC d/b/a BRAZOS LICENSINGAND
DEVELOPMENT,
vs.
Defendant:
GOOGLE LLC

Received these papers on the 7th day of July, 2O2A dt7:30 am to be served on GOOGLE LLC care of its
Reglstered Agent, CORPORATION SfnVne COMPANY,2II E. 7th Street, Suite 620, Austin, Travis Gounty,
D( 78701.

f   ,   Thomas Kroll, being duly swom, depose and say that on the 7th day of July, 2020 al 10:00 am' l:

hand delivered to GOOGLE LLC a true copy of this Summons in a Glvil Actlon togetherwith Orlglnal Complaint
for Patent Infringement and JuryTrial Dehanded, by delivering to its Registered Agent, CORPORATION
SERVTCE COMPINY, by and thr6ugh its deslgnated agent, SAMANTHA GUERRA, at the address of: 211 E. 7th
Street, Suite 620, Austin, Travis Gounty, D( 78701, having first endorsed upon such copy of such pmcess the
date of delivery.



I       certiff that I am approved by the Judiclal Bmnch Cerfification Commission, Misc. Docket No. 0F9122 under rule
103, 5'01, and 501.2 of tre fRCp to deliver citrations and other notices fom any District, County and Justice Courts
in anO toitne Shte of Texas. I am competent to make this oath; I am not less than 18 years of age, I am not a party
to the above-referenced cause, I have irot been convicted of a felony or a crime of moral turpitude, and I am not
interested in the outcome of lhe above-referenced cause.




Subscribed and Swom to beficre me on the 7th day of
July, 2020 bythe affiantwho is personally known to me.
                                                                                 PSC - 3012, Exp.813112021


                                                                                 Our Job Serial Number: THP-2020003536
                                                                                 Ref:188{433

                                     Copyrlght O 1 992-2020 Dabbaso Sewices, lnc. - ftocsss SgNels Toolbox V8'1 k




                                                                                                       ilr il   illlilililllllllllllllllIll ll lll
